               Case 15-10887-RAM             Doc 103   Filed 08/19/19         Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In re:     Violeta T Garcia                            Case No.      15-10887-RAM
           aka Violeta Garcia

                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P.,of
the transfer, other than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, not in its       U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee        individual capacity but solely as Owner Trustee for
for Carisbrook Asset Holding Trust c/o RoundPoint      Kingsmead Asset Holding Trust c/o RoundPoint
Mortgage Servicing Corporation                         Mortgage Servicing Corporation
Name of Transferee                                     Name of Transferor

Name and Address where notices to
transferee should be sent:                             Court Claim #5
                                                       Amount of Claim: $61,834.91
RoundPoint Mortgage Servicing Corporation              Date Claim Filed: 05/20/2015
5016 Parkway Plaza Blvd.
Buildings 6 & 8
Charlotte, NC 28217

Phone: (877) 426-8805                                  Phone: (877) 426-8805
Last Four Digits of Acct #: 4801                       Last Four Digits of Acct #:        4801

Name and Address where transferee
payments should be sent (if different from
above):

RoundPoint Mortgage Servicing Corporation
P.O. Box 19409
Charlotte, NC 28219-9409

Phone: (877) 426-8805

I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.

By:      /s/ Brenda Carpenter                          Date:      8/19/2019
         Transferee/Transferee’s Agent
         brenda.carpenter@phelanhallinan.com
              Case 15-10887-RAM         Doc 103      Filed 08/19/19     Page 2 of 2




                                             BANKRUPTCY CASE NO.: 15-10887-RAM

                                             Chapter 13


                                 CERTIFICATE OF SERVICE

        I, Stefan Beuge, Esq., Florida Bar No. 68234, certify that I am over the age of 18 and that
a copy of the foregoing TRANSFER OF CLAIM was served upon the following persons or
entities via first class mail, U.S. Mail or electronic notification:

Violeta T Garcia
aka Violeta Garcia
2927 NW 99th Street
Miami, FL 33147-2029

Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Nancy K. Neidich (Trustee)
POB 279806
Miramar, FL 33027

U.S. Trustee (Served Electronically)
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

        8/19/2019
Dated: ___________________                   By: /s/ Brenda Carpenter, Esquire
                                                 Brenda Carpenter, Esq.
                                                 Florida Bar No. 108351
                                                 Phelan Hallinan, PLC
                                                 2001 NW 64th Street, Suite 100
                                                 Fort Lauderdale, FL 33309
                                                 Tel: (954) 462-7000 56588
                                                 Fax: (954) 462-7001
                                                 Email: stefan.beuge@phelanhallinan.com
                                                 brenda.carpenter@phelanhallinan.com
